Citation Nr: 0208955	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  He subsequently perfected a timely 
appeal of that decision.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in September 1996 
and a Supplemental Statements of the Case (SSOC's) in October 
2001 and January 2002.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records reflect that, from 
May 1972 to November 1972, he was stationed at the Naval 
Training Center in San Diego, California.  He was 
subsequently transferred to the Naval Training Center in 
Great Lakes, Illinois.  Thereafter, in January 1973, he was 
transferred to the USS Prairie, where he remained until his 
separation in February 1976.

The veteran's service medical records are negative for any 
complaints or treatment for psychiatric problems.  These 
records are also negative for treatment of any injuries that 
were found to be sustained as a result of combat.  In a 
report of medical examination completed for separation in 
February 1976, the veteran's psychiatric condition was 
described as normal.  No physical defects were noted.

VA treatment records show that the veteran was hospitalized 
in April 1992, after he reported experiencing depression.  He 
also reported that he frequently felt out of control and 
angry.  With respect to his past psychiatric history, it was 
noted that he had reported feeling depressed since the 7th 
grade.  He reported that his father had left at that time, 
and that he had begun to feel hopeless and helpless.  He also 
indicated that his mother had frequently attempted suicide.  
It was noted that the veteran had been married for nine years 
and had two children as a result of that marriage.  He 
reported frequent alcohol abuse in his marriage.  With 
respect to his military history, it was noted that he had 
been served as a communications technician and that he had 
been stationed off the coast of Vietnam.  It was also noted 
that he had no combat experience.  While participating in 
group therapy, the veteran apparently began to experience 
increased thoughts and memories of problems he had in the 
Navy.  He reported that his problems of conflicts with 
authority began while he was in the service, and that they 
usually reappeared whenever he was in a stressful situation.  
The May 1992 Discharge Summary indicates that the veteran was 
given final diagnoses of major depression with dysthymia; 
alcohol dependence in remission; and borderline and paranoid 
personality traits.

In May 1992, the veteran filed a formal claim of entitlement 
to service connection for PTSD.  In his claim form, he 
identified no private physicians or other health care 
providers who had treated him for his claimed disability.

Later that month, the RO issued a letter to the veteran 
requesting that he provide a detailed list of any stressful 
in-service incidents which he believed had resulted in his 
alleged PTSD.  The RO advised the veteran to specify the 
dates and places of each incident, and to identify the unit 
to which he was assigned at the time of each incident.  The 
RO also advised the veteran to provide the names and any 
other identifying information of any individuals who might 
have been present at any such incident.

In June 1992, the veteran was readmitted to a VA hospital.  
It was noted that he had been previously hospitalized in 
April 1992 for depression, PTSD, and a delusional disorder.  
He reported that he had been experienced chronic feelings of 
low mood, helplessness, and hopelessness since the 7th grade.  
He also reported that he was experiencing intense feelings of 
anger and anxiety after receiving a letter from his employer 
requesting further information regarding his disability 
leave.  The examining physician noted diagnoses of major 
depression, severe, with delusional disorder, persecutory 
sub-type; PTSD; and alcohol dependence in remission.

During another hospitalization in July 1992, it was noted 
that the veteran had seen no combat action in Vietnam, but 
that he did reported several situations that he described as 
provoking extreme anxiety.  He also reported that he had seen 
wounded individuals being brought from combat areas.  The 
Discharge Summary reveals that he was given final diagnoses 
of major depression and delusional disorder, paranoid 
subtype.

In the September 1992 rating decision, the RO denied service 
connection for PTSD.  In that decision, the RO noted that the 
veteran's service personnel records provided no evidence that 
he had served in combat, and that he had not responded to a 
letter requesting that he provide a detailed description of 
his alleged in-service stressors.  The RO therefore denied 
the veteran's claim, on the basis that there was no evidence 
of an in-service stressor event to support a claim for PTSD.  
The veteran was notified of this decision in an October 1992 
letter from the RO.

In a statement received at the RO in June 1995, the veteran 
indicated that he wished to reopen his claim of entitlement 
to service connection for PTSD.  He reported that he had 
served in the U.S. Navy during the Vietnam Era, and that he 
had worked in communications.  He explained that he has had 
flashbacks and nightmares of events in service, and that he 
has a hard time being around people.

In June 1995, the veteran also submitted a statement in which 
he set forth his alleged in-service stressors in some detail.  
First, he asserted that the ship on which he was serving 
almost collided with another boat while off the coast of 
Taiwan in 1973, because there was a typhoon.  He indicated 
that he ship almost tipped over, and that he felt helpless.  
The veteran also reported that, in 1975, his ship was on 
constant alert to go to Vietnam.  He indicated that he was 
scared because he did not know when or if they would be 
going, and because they did not have any way to protect 
themselves.  The veteran further reported that, when he was 
in the Philippines, there was an incident in which a taxicab 
driver tried to kill him.  He indicated that he had to run 
for his life, back to his base.  He also reported that he saw 
a large number of refugees in the Philippines and that he 
witnessed people, including children and babies, dying.  He 
noted that, in the Philippines, there were Vietcong present, 
for whom they had to search.  He further noted that, when his 
ship was off the coast of Vietnam, he was frightened that 
they would be fired upon.  The veteran further indicated that 
there was an incident on a bus in which he had to ask people 
to get off and they pushed him down and threatened him with a 
knife.  Finally, he reported that someone had sabotaged the 
magazines on his ship, which led to flooding and caused the 
ship to sink.  The veteran also noted that there was a chief 
on board the ship whom he described as sadistic and inhumane.  
He reported that the chief was "sick", and that he had 
influenced the veteran's attitudes on authority.

In February 1996, the RO received two medical reports.  The 
first report was dated in June 1993 and was completed by Dr. 
J.B., a private psychiatrist.  In this report, the 
psychiatrist noted Axis I diagnoses of major depressive 
episode, recurrent; panic disorder with agoraphobia; PTSD, 
chronic, delayed, based on Vietnam Era traumatic experiences; 
and generalized anxiety disorder.  The second report was 
dated in February 1994 and was completed by W.J., MA.  In 
this report, W.J. discussed the veteran's symptomatology and 
noted that he had recently been in and out of the hospital 
due to PTSD.

In the February 1996 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran 
subsequently appealed that decision.  In a Notice of 
Disagreement (NOD) dated in July 1996, he asserted that he 
met the criteria for a 100 percent evaluation for PTSD.

In December 1996, the RO issued a letter to the U.S. Army and 
Joint Services Environmental Support Group (ESG) requesting 
that they verify the veteran's alleged in-service stressors.  
The RO enclosed copies of the veteran's statements describing 
his stressors, his DD Form 214, and his 201 personnel file.  

During a personal hearing held at the RO in December 1996, 
the veteran reiterated that he had served as an interior 
communications technician during service and that he was 
never on the ground in Vietnam.  He discussed the incident in 
which the ship almost flooded and the fact that he was 
apparently instructed to stay on board to destroy any 
evidence even though most people had been ordered to leave.  
He reported that he was scared when his ship was off the 
coast of Vietnam and when they were assisting with refugees 
at a camp.  The veteran testified that he saw people die at 
the camp and that he witnessed body bags piling up.  He 
stated that they were also scared because they had been 
warned that some Vietcong soldiers might have become mixed up 
with the refugees.  The veteran also testified as to the 
incidents in which his driver tried to kill him in a dispute 
over some money and in which he was attacked and threatened 
by some drunk men on a bus.  He stated that he reported this 
incident to his commanding officer but that he was not aware 
of what action, if any, had been taken toward those 
individuals.  

In September 1997, the RO received the veteran's records from 
the Social Security Administration (SSA).  These records show 
that the veteran was hospitalized at several private health 
care facilities in 1995.  These records also show that he was 
given numerous diagnoses during those hospitalizations, 
including PTSD.  In an August 1995 Discharge Summary from 
Loma Linda University Medical Center, it was noted that the 
veteran had been given admitting diagnoses of major 
depression, history of PTSD, and history of alcohol 
dependence.  With respect to his present complaints, it was 
noted that he reported experienced flashbacks and nightmares 
of events in Vietnam.  The examining physician noted final 
diagnoses of major depression, recurrent, and alcohol 
dependence, in remission.

In December 1997, the RO received a response from the ESG, 
now known as the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The USASCRUR advised the RO that, 
after extensive research, they had been unable to verify the 
veteran's listed stressors.  It was noted that a search of 
the deck logs would be necessary in order to verify his 
stressors, but that he would have to provide the dates of the 
claimed events to within 30 days.  The USASCRUR also 
indicated that he would have to provide the type and location 
of the incident, numbers and full names of casualties, unit 
designations to the company level, and the names of other 
units involved.

In February 1998, the RO issued a letter to the veteran 
advising him of the response from the USASCRUR.  The RO 
informed the veteran that further research could be 
undertaken if he provided more precise information, including 
the dates of the alleged incidents to within 30 days.  The RO 
also advised the veteran of the USASCRUR's other 
recommendations, such as the need for the type and location 
of each incident, the numbers and full names of casualties, 
the unit designations to the company level, and the names of 
other unit involved.  The RO enclosed copies of deck logs 
provided by the USASCRUR, in case those documents could be 
helpful to the veteran in narrowing the dates of the alleged 
stressors.

In a statement received in June 1998, the veteran reiterated 
his description of several of his in-service stressors.  He 
also submitted a separate paper in which he listed the dates 
of these incidents as May 1, 1975; June 30, 1975; March 1, 
1975; March 30, 1975; January 1, 1975; and February 20, 1975.

In June 1998, the RO forwarded the veteran's stressor 
statement to the USASCRUR.  In a response letter dated in May 
1999, the USASCRUR advised the RO that it had searched the 
deck log extracts for the period from January 1975 to July 
1975.  It was noted that these extracts verified that the USS 
Prairie served at White Beach, Okinawa, and Olongapo, 
Philippines, during that period.  It was also noted that 
these documents mentioned several fistfights during this 
period and several reports of men overboard.  The USASCRUR 
enclosed copies of the logs from the periods in question, but 
none of the names of individuals identified in these logs 
correspond to the veteran's name.  It was also noted that, in 
June 1995, several individuals departed the USS Prairie for 
Kadena Air Base, but that there was no mention of a bus 
incident involving the veteran.  The USASCRUR was also unable 
to verify that the veteran was almost run over, or that the 
USS Prairie was sabotaged.

In a June 1999 decision, the Hearing Officer continued to 
deny entitlement to service connection for PTSD.  

Shortly thereafter, the veteran submitted a June 1998 letter 
from a VA psychiatrist.  In the letter, the psychiatrist 
indicated that the veteran had "an extremely severe case of 
PTSD that makes him unemployable and permanently disabled."  
In this letter, the psychiatrist noted several of the in-
service stressors that had been previously discussed by the 
veteran.

In May 2001, the RO issued a letter to the veteran advising 
him of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this letter, the RO advised the veteran of 
the pieces of evidence that had already been considered in 
adjudicating his claim.  The RO also advised the veteran that 
he should submit any additional evidence that would tend to 
corroborate the occurrence of his alleged in-service 
stressors.

Thereafter, in the October 2001 SSOC, the RO continued to 
deny the veteran's claim of entitlement to service connection 
for PTSD.  The RO based this determination primarily on the 
fact that there was no credible evidence establishing that he 
had experienced his alleged in-service stressors.

The record reflects that the RO subsequently received 
additional VA treatment records, which show that the veteran 
was given a diagnosis of PTSD on several occasions in 2000 
and 2001.  Thereafter, in a January 2002, the RO continued to 
deny his claim.

II. Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
particular, the Board notes letters dated in February 1998 
and May 2001, in which the RO explained what the veteran 
should submit in order to substantiate his claim.  Likewise, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

The Board has considered whether a VA psychiatric examination 
is warranted in order to obtain an opinion as to whether the 
veteran has PTSD as a result of service.  However, as will be 
explained in detail below, the Board has determined that a 
denial of the claim is warranted, because there is no 
evidence of combat status and no credible supporting evidence 
that any in-service stressor actually occurred.  Therefore, 
this claim fails to satisfy one of the essential elements in 
establishing service connection for PTSD, namely, credible 
evidence of an in-service stressor.  Without credible 
supporting evidence of an in-service stressor, any diagnosis 
of PTSD based upon such a stressor would be of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(holding that a diagnosis "can be no better than the facts 
alleged by the appellant").  Thus, even if the veteran were 
provided with a psychiatric examination in order to determine 
whether he has PTSD as a result of his alleged in-service 
stressor(s), there would remain no reasonable possibility 
that such assistance would aid in substantiating the claim.  
For this reason, the Board finds that a VA psychiatric 
examination is not warranted.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Finality/New and material evidence

The veteran's claim for PTSD was originally denied by the RO 
in a September 1992 rating decision.  The veteran did not 
appeal that decision.  Thus, the September 1992 rating 
decision is final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 
20.1103 (2001).  In order to reopen the claim for PTSD, new 
and material evidence must have been submitted.  38 U.S.C.A. 
5018 (West 1991 & Supp. 2001); 38 C.F.R. 3.156 (2001).

The record reflects that the RO has not adjudicated the issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  Instead, the RO has repeatedly 
adjudicated the veteran's claim on the merits, without regard 
to the fact that it was previously denied in the final 
September 1992 rating decision.  In Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993), the Court held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Board believes that the veteran will not be prejudiced by 
our raising this issue in the first instance because we 
believe that new and material evidence has been submitted to 
reopen his claim.  In September 1992, the RO denied the 
veteran's claim on the basis that there was no corroborating 
evidence of an in-service stressor.  At the time of that 
decision, the veteran had not submitted any statements 
discussing the specific in-service events that he believed 
led to his PTSD.  Since that decision, however, the veteran 
has submitted several statements in which he discussed the 
specific in-stressors.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  As discussed 
in detail below, the Board believes that there is still no 
corroborative evidence showing that the veteran's in-service 
stressors occurred.  However, in accordance with Hodge, the 
Board also believes that the additional information provided 
by the veteran in regard to his in-service stressors is 
sufficient to reopen his claim.  

In summary, the Board concludes that the statements submitted 
by the veteran since September 1992 regarding his in-service 
stressors are of such significance that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1363.  
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. at 45,629.  Therefore, these regulations have no 
impact on the claim currently on appeal.

C.  Service connection - PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
several incidents that occurred during the period in which he 
was stationed aboard the USS Prairie.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in DSM-IV.  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . .  Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 (June 
18, 1999), codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1995, the Board will apply the version of the regulation most 
favorable to him. 

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there are several diagnoses of PTSD of 
record.  Therefore, the primary question which must be 
resolved in this decision is whether the appellant sustained 
a qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  The veteran's military 
personnel and medical records do not indicate that he 
participated in combat, and he is not in receipt of 
decorations or awards suggestive of combat status.  Most 
significantly, the veteran has acknowledged on several 
occasions, including during his December 1996 hearing, that 
he was not directly exposed to combat and that he did not 
serve on the ground in Vietnam.  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces").  In this 
matter, there is no reason to question the appellant's 
military service records as to their accuracy.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 82-83 (1994).  These records 
indicate that the appellant served as an interior 
communications technician aboard the USS Prairie, and this is 
consistent with his own reports.  Based on these records, as 
well as his own statements conceding as such, the Board finds 
that he did not participate in, nor was he exposed to any 
combat related activity.

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat.  See VAOPGCPREC 12-99, (Oct. 18, 1999) (holding 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and that the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence',"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Despite significant efforts, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  As discussed in detail above, the veteran has 
reported several in-service events that he believes led to 
his PTSD.  In particular, the Board notes the near collision 
of his boat during a typhoon, the confrontation with several 
individuals on a bus, the incident in which his driver tried 
to kill him, the presence of his boat off the coast of 
Vietnam, the dead bodies witnessed while he was assisting 
refugees, and the incident involving the sabotage and partial 
flooding of his ship.  The record reflects that the veteran's 
description of these events was forwarded to ESG in December 
1996.  However, in December 1997, the ESG (now named USACRUR) 
reported that an extensive search had failed to provide any 
corroborating evidence of his reported in-service stressors.  

The veteran was subsequently given the opportunity to provide 
dates and other additional detail regarding his in-service 
stressors.  It appears that he did provide the dates for 
these events, and that his stressors were resubmitted to the 
USASCRUR in June 1998.  In May 1999, the USASCRUR advised the 
RO that it was still unable to verify that the veteran's 
alleged in-service stressors occurred.  In fact, the USASCRUR 
indicated that the only incidents of note in the deck logs 
from the period in question were fistfights and reports of 
men overboard.  However, a review of the deck logs provided 
by the USASCRUR showed that none of the names identified in 
the reports of these incidents matched the veteran's name.  
Thereafter, in May 2001, the RO issued a letter to the 
veteran advising him that he should submit any additional 
evidence that could tend to corroborate that his in-service 
stressors occurred.  Although he subsequently submitted 
additional treatment records, no additional information or 
evidence was received regarding his alleged in-service 
stressors.

In short, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, as 
required by 38 C.F.R. § 3.304(f) (old and new versions).  
Furthermore, the Board notes that all the veteran's post-
service medical examiners appear to have rendered diagnoses 
of PTSD based upon the veteran's unverified and 
uncorroborated accounts as to his in-service experience.  
Accordingly, the Board finds that such diagnoses are not 
probative.  See Swann, 5 Vet. App. at 233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

